     Case 3:20-cv-00594-MMA-AHG Document 29 Filed 06/17/20 PageID.160 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    RICHARD CHAVEZ,                                        Case No.: 3:20-cv-00594-MMA-AHG
12                                          Plaintiff,       ORDER SETTING VIDEO STATUS
      v.                                                     CONFERENCE
13
14    SHIMMICK CONSTRUCTION
      COMPANY, INC., NOVA GROUP,
15
      INC., and NOVA SHIMMICK, A JOINT
16    VENTURE,
17                                        Defendants.
18
19           The Court held an Early Neutral Evaluation Video Conference (“ENE”) in this
20    matter on June 16, 2020. As discussed during the ENE, the Court SETS a Video Status
21    Conference for August 4, 2020 at 2:00 PM. Similar to the ENE, the Court issues the
22    following procedures to govern the video status conference:
23           1.     The Court will use its official Zoom video conferencing account to hold the
24    status conference. The Court requires the attendance of the primary attorney(s) responsible
25    for the litigation for each side.
26           2.     As before, prior to the start of the conference, the Court will email the
27    participants an invitation to join a Zoom video conference. The Court will send the
28    invitation to all counsel for each party who participated in the ENE. Participants are

                                                         1
                                                                              3:20-cv-00594-MMA-AHG
     Case 3:20-cv-00594-MMA-AHG Document 29 Filed 06/17/20 PageID.161 Page 2 of 2



 1    encouraged to use laptops or desktop computers for the video conference, as mobile
 2    devices often offer inferior performance. Participants shall join the video conference by
 3    following the ZoomGov Meeting hyperlink in the invitation. Zoom will then prompt
 4    participants to enter the password included in the invitation.
 5          3.     Counsel may share the Zoom link with other expected participants from their
 6    side. However, if counsel expect other participants to join, they must inform the Court of
 7    the   name      and    title   of   each     additional    participant    via    e-mail     at
 8    efile_Goddard@casd.uscourts.gov no later than August 3, 2020.
 9          4.     If technical difficulties arise, the Court will proceed telephonically on its
10    chambers teleconference line instead of by videoconference. In that event, counsel must
11    call 1-877-873-8018 and use access code 8367902 to join the conference. However,
12    proceeding telephonically is only a secondary option, and counsel should not call the
13    teleconference line unless instructed to do so on the day on the conference.
14          IT IS SO ORDERED.
15
16    Dated: June 17, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                               3:20-cv-00594-MMA-AHG
